Exhibit 10.11

 

KOSMOS ENERGY LTD.

LONG TERM INCENTIVE PLAN

 

RSU Award Agreement

[Performance Vesting — for Employees]

 

You have been granted a restricted share unit award (this “Award”) on the
following terms and subject to the provisions of Attachments A and B and the
Kosmos Energy Ltd. Long Term Incentive Plan (the “Plan”).  Unless defined in
this Award agreement (including Attachments A and B, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan.  In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name]

 

 

 

Number of RSUs

 

[·] Restricted Share Units (the “RSUs”), if 100% of the Performance Condition
(as defined below) is satisfied (the “Target RSUs”)

 

 

 

Grant Date

 

[·]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the RSUs shall vest to the extent that
both the applicable “Service Condition” and the applicable “Performance
Condition” (as such terms are defined below) with respect to such RSUs are
satisfied.

 

 

 

Service Condition

 

Subject to Section 3 of Attachment A, the “Service Condition” shall be satisfied
[insert applicable Service Condition attainment schedule], in each case if the
Participant does not experience a Termination of Service at any time prior to
the applicable anniversary date.

 

 

 

Performance Condition

 

Subject to Section 3 of Attachment A, the “Performance Condition” shall be
deemed satisfied with respect to between 0% and 200% of the RSUs based on
attainment of Relative TSR as of the End Date as detailed in Attachment B.

 

--------------------------------------------------------------------------------


 

Attachment A

 

RSU Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of RSU Award.  Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants this Award to the Participant on
the Grant Date on the terms set forth on the cover page of this Agreement, as
more fully described in this Attachment A and in Attachment B.  This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

 

Section 2.  Issuance of RSUs..

 

(a)                                 Issuance.  Each RSU shall represent the
right to receive up to 200% of a Share upon the vesting of such RSU as
determined in accordance with this Agreement.

 

(b)                                 Voting Rights.  The Participant shall have
no voting rights with respect to the RSUs unless and until the Participant
becomes the record owner of the Shares, including Dividend Shares (as defined
below) to the extent applicable, underlying such RSUs.

 

(c)                                  Dividend Equivalents.  If a dividend is
paid on Shares during the period commencing on [insert Grant Date or, if
earlier, the first day of the month after the hire date] and ending on the date
on which the Shares underlying RSUs are distributed to the Participant, the
Participant shall be eligible to receive an amount equal to the amount of the
dividend that the Participant would have received had the Shares underlying the
RSUs been distributed to the Participant as of the time at which such dividend
is paid; it being understood that no such amount shall be payable with respect
to any RSUs that are forfeited.  Such amount shall be paid to the Participant on
the date on which the Shares underlying the RSUs are distributed to the
Participant in the same form (cash, Shares or other property) in which such
dividend is paid to holders of Shares generally.  Any Shares that the
Participant is eligible to receive pursuant to this Section 2 are referred to
herein as “Dividend Shares.”

 

(d)                                 Transferability.  The RSUs shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.  Any assignment, sale, transfer or other alienation with respect to
the Shares issuable upon the vesting of the RSUs shall be in accordance with
applicable securities laws.

 

(e)                                  Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) that becomes due with
respect to the RSUs (or any dividend or distribution thereon), and the
Participant shall make arrangements

 

A-1

--------------------------------------------------------------------------------


 

satisfactory to the Company to enable the Company to satisfy all such
withholding requirements.  Notwithstanding the foregoing, the Committee, in its
sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld.  If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3.  Accelerated Vesting, Forfeiture and Distribution.

 

(a)                                 Termination of Service.

 

(i)                                     Death or Disability.  In the event of
the Participant’s Termination of Service at any time due to the Participant’s
death or Disability, the Service Condition shall be deemed fully satisfied as of
such termination; provided that, if such termination occurs prior to the End
Date, then, subject to Section 3(b), the RSUs shall remain subject to the
Performance Condition.

 

(ii)                                  Without Good Reason; without Cause or for
Good Reason Not on or within One Year After a Change in Control.  In the event
of the Participant’s Termination of Service (x) by the Participant without Good
Reason at any time prior to the End Date or (y) by the Company or any Affiliate
without Cause or by the Participant for Good Reason at any time prior to the End
Date and other than on or within one year after a Change in Control, (A) the
RSUs, if any, for which the applicable Service Condition is satisfied as of such
termination shall remain subject to the Performance Condition and (B) the RSUs,
if any, for which the applicable Service Condition is not satisfied as of such
termination shall be forfeited in their entirety without any payment to the
Participant or, in the Committee’s sole discretion, if required pursuant to
applicable law to effect such forfeiture, the Company may repurchase the RSUs at
their par value.

 

(iii)                               For Cause.  In the event of the
Participant’s Termination of Service at any time by the Company or any Affiliate
for Cause, the RSUs shall be forfeited in their entirety without any payment to
the Participant or, in the Committee’s sole discretion, if required pursuant to
applicable law to effect such forfeiture, the Company may repurchase the RSUs at
their par value.

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 Change in Control.  In the event of a Change
in Control, the Performance Condition shall be deemed satisfied at 100% as of
the date of such Change in Control and, following such Change in Control,
(i) one-fourth of the Target RSUs will vest in the event that any of the first
four anniversaries of [insert applicable date] occurs during the first year
after such Change in Control, if the Participant does not experience a
Termination of Service at any time prior to such anniversary, and (ii) all of
the remaining Target RSUs will fully vest on the earlier of (x) the first
anniversary of such Change in Control, if the Participant does not experience a
Termination of Service at any time prior to such anniversary, and (y) the
Participant’s Termination of Service due to the Participant’s death or
Disability, by the Company or any Affiliate without Cause or by the Participant
for Good Reason.

 

(c)                                  Distribution on Vesting.  Subject to the
provisions of this Agreement, upon the vesting of any of the RSUs, the Company
shall distribute to the Participant, on or within 30 days after the date of such
vesting, a number of Shares for each such RSU determined in accordance with
Attachment B and, to the extent applicable, the number of Dividend Shares
determined in accordance with Section 2(c) of this Attachment A.  Subject to any
applicable Lock Up Agreement, on such distribution, such Shares (including
Dividend Shares) shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer or issuance to the Depository Trust Company for the benefit of the
Participant or by delivery of a share certificate registered in the
Participant’s name and such transfer or issuance shall be evidenced in the
register of members of the Company.

 

(d)                                 Effect of Failure to Achieve Performance
Condition.  On the End Date, any of the RSUs for which the Performance Condition
is not satisfied as of such date shall be forfeited without any payment to the
Participant or, in the Committee’s sole discretion, if required pursuant to
applicable law to effect such forfeiture, the Company may repurchase the RSUs at
their par value.

 

Section 4.  Miscellaneous Provisions.

 

(a)                                 Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Kosmos Energy Ltd.

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Attention:  Assistant General Counsel

 

A-3

--------------------------------------------------------------------------------


 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)                                 Entire Agreement.  This Agreement, the Plan
and any other agreements, schedules, exhibits and other documents referred to
herein or therein constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.

 

(c)                                  Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Participant, except that the
Company may amend or modify this Agreement without the Participant’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.  Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

 

(d)                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Participant.

 

(e)                                  Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

A-4

--------------------------------------------------------------------------------


 

(g)                                  Participant Undertaking.  The Participant
agrees to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on either the
Participant or the RSUs pursuant to the provisions of this Agreement.

 

(h)                                 Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning the RSUs and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan.  The Participant has read carefully, and understands, the provisions of
the Plan.

 

(i)                                     Dispute Resolution.  If any dispute
arising out of or relating to this Agreement or the Plan, or the breach thereof,
cannot be settled through negotiation, the parties agree first to try in good
faith to settle such dispute by mediation administered by the American
Arbitration Association under its Commercial Mediation Rules.  If the parties
fail to settle such dispute within 30 days after the commencement of such
mediation, such dispute shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the arbitral award rendered may be entered in any court having
jurisdiction thereof.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Name of Participant]

 

A-6

--------------------------------------------------------------------------------


 

Attachment B

 

Performance Condition

 

Section 1.  Definitions.  As used in this Attachment B, the following terms
shall have the meanings set forth below:

 

(a)                                 “End Date” means January 1 (or the first
trading day after such date, if such date is not a trading day) of (i) the
fourth year following the Grant Year, if the Grant Date is any date before
October 1 of such Grant Year, and (ii) the fifth year following the Grant Year,
if the Grant Date is any date on or after October 1 of such Grant Year.

 

(b)                                 “End Price” with respect to a Share or a
Peer Share means the average of the closing price of such Share or Peer Share on
each of the 30 trading days ending with the End Date on the applicable Principal
Exchange; provided that, if such Principal Exchange is a non-U.S. stock market
or exchange, each such closing price shall be converted to U.S. dollars at the
applicable spot exchange rate as of such trading day; provided further that the
Committee shall adjust equitably the End Price with respect to such Share or
Peer Share, as calculated in accordance with the preceding clause, to reflect
any corporate transaction or event set forth in Section 5(c) of the Plan that
affects such Share or Peer Share if such adjustment is appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award.

 

(c)                                  “Grant Year” means the year in which the
Grant Date occurs.

 

(d)                                 “Peer” means any of the following companies
whose shares are quoted or traded on the End Date on a Principal Exchange: 
Anadarko Petroleum Corporation, Apache Corporation, BG Group plc, Cairn Energy
plc, Cobalt International Energy, Inc., HRT Participacoes em Petroleo SA, Lundin
Petroleum AB, Nexen, Inc., Niko Resources Ltd., Noble Energy, Inc., OGX Petroleo
e Gas Participacoes SA, Premier Oil plc and Tullow Oil plc.

 

(e)                                  “Peer Share” means the share of a Peer that
is quoted or traded on  a national securities exchange.

 

(f)                                   “Principal Exchange” means the principal
U.S. securities exchange or non-U.S. stock market or exchange on which a Share
or Peer Share is quoted or traded as of an applicable date.  For the avoidance
of doubt, a Share or Peer Share that is quoted or traded only over the counter
shall not be deemed to be quoted or traded on a Principal Exchange.

 

(g)                                  “Relative TSR” means the percentile ranking
of the TSR of a Share in relation to the TSR of each of the Peers’ Shares, as
calculated by the Committee in good faith applying a reasonable statistical
method.

 

B-1

--------------------------------------------------------------------------------


 

(h)                                 “Start Date” means January 1 (or the first
trading day after such date, if such date is not a trading day) of (i) the Grant
Year, if the Grant Date is any date before October 1 of such Grant Year, and
(ii) the year following the Grant Year, if the Grant Date is any date on or
after October 1 of such Grant Year.

 

(i)                                     “Start Price” with respect to a Share or
a Peer Share means the average of the closing price of such Share or Peer Share
on each of the 30 trading days ending with the Start Date on the applicable
Principal Exchange; provided that, if such Principal Exchange is a non-U.S.
stock market or exchange, such closing price shall be converted to U.S. dollars
at the applicable spot exchange rate on such date; provided further that the
Committee shall adjust equitably the Start Price with respect to such Share or
Peer Share, as calculated in accordance with the preceding clause, to reflect
any corporate transaction or event set forth in Section 5(c) of the Plan that
affects such Share or Peer Share if such adjustment is appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award.

 

(j)                                    “TSR” with respect to a Share or Peer
Share means (i) the sum of (x) the End Price of such Share or Peer Share minus
the Start Price of such Share or Peer Share and (y) the aggregate amount of the
dividends, if any, paid on such Share or Peer Share for any dividend record
dates that occur during the period beginning on the Start Date and ending on the
End Date, divided by (ii) such Start Price.

 

Section 2.  Performance Condition Attainment.  (a) The following table sets
forth the percentage of an RSU for which the Performance Condition shall be
deemed satisfied based on the attainment of Relative TSR indicated in the
corresponding row of the table:

 

Relative
TSR
(Percentile)



Performance
Condition
Attainment
(%)

75 – 100

200

50

100

25

25

0 – 24.9

0

 

(b)                                 If Relative TSR equals or exceeds the
25th percentile and is less than the 50th percentile, the percentage of an RSU
for which the Performance Condition shall be deemed satisfied shall equal the
sum of (i) 25 and (ii) the product of (x) 3 and (y) the amount of such excess. 
For purposes of illustration only, if Relative TSR is the 35th percentile, the
percentage of an RSU for which the Performance Condition shall be deemed
satisfied shall equal 55 (i.e., 25 + (3 x 10)).

 

B-2

--------------------------------------------------------------------------------


 

(c)                                  If Relative TSR equals or exceeds the
50th percentile and is less than the 75th percentile, the percentage of an RSU
for which the Performance Condition shall be deemed satisfied shall equal the
sum of (i) 100 and (ii) the product of (x) 4 and (y) the amount of such excess. 
For purposes of illustration only, if Relative TSR is the 65th percentile, the
percentage of an RSU for which the Performance Condition shall be deemed
satisfied shall equal 160 (i.e., 100 + (4 x 15)).

 

(d) For the avoidance of doubt, to the extent that the total number of Shares
(including Dividend Shares, to the extent applicable) eligible to be distributed
to the Participant upon vesting of the RSUs pursuant to this Award would
otherwise result in the issuance of a fractional Share, such fractional Share
shall be cancelled in exchange for a cash payment therefor.

 

B-3

--------------------------------------------------------------------------------